
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5152
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To adjust the boundary of the Kennesaw
		  Mountain National Battlefield Park to include the Wallis House and Harriston
		  Hill, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kennesaw Mountain National Battlefield
			 Park Boundary Adjustment Act of 2010.
		2.FindingsThe Congress finds the following:
			(1)Kennesaw Mountain National Battlefield Park
			 was authorized as a unit of the National Park System on June 26, 1935. Prior to
			 1935, parts of the park had been acquired and protected by Civil War veterans
			 and the War Department.
			(2)Kennesaw Mountain National Battlefield Park
			 protects Kennesaw Mountain and Kolb’s Farm, which are battle sites along the
			 route of General Sherman’s 1864 campaign to take Atlanta.
			(3)Most of the park protects Confederate
			 positions and strategy. The Wallis House is one of the few original structures
			 remaining from the Battle of Kennesaw Mountain associated with Union positions
			 and strategy.
			(4)The Wallis House is strategically located
			 next to a Union signal station at Harriston Hill.
			3.Boundary
			 adjustment; land acquisition; administration
			(a)Boundary
			 adjustmentThe boundary of
			 the Kennesaw Mountain National Battlefield Park is modified to include the
			 approximately 8 acres identified as Wallis House and Harriston
			 Hill, and generally depicted on the map titled Kennesaw Mountain
			 National Battlefield Park, Proposed Boundary Adjustment, numbered
			 325/80,020, and dated February 2010.
			(b)MapThe
			 map referred to in subsection (a) shall be on file and available for inspection
			 in the appropriate offices of the National Park Service.
			(c)Land
			 acquisitionThe Secretary of
			 the Interior is authorized to acquire, from willing owners only, land or
			 interests in land described in subsection (a) by donation or exchange.
			(d)Administration
			 of acquired landsThe
			 Secretary of the Interior shall administer land and interests in land acquired
			 under this section as part of the Kennesaw Mountain National Battlefield Park
			 in accordance with applicable laws and regulations.
			
	
		
			Passed the House of
			 Representatives September 22, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
